t c memo united_states tax_court thomas christopher broome petitioner v commissioner of internal revenue respondent docket no filed date thomas christopher broome pro_se john f driscoll for respondent memorandum findings_of_fact and opinion vasquez judge on date respondent issued a notice of final_determination disallowing petitioner’s request for abatement of interest on income_tax liabilities for and the sole issue for decision is whether respondent’s decision pursuant to section not to abate assessments of interest relating to petitioner’s and taxable years was an abuse_of_discretion findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in mississippi petitioner was one of two shareholders in t c broome construction co inc broome construction an s_corporation petitioner owned percent of broome construction petitioner filed his and federal_income_tax returns on date and respectively the internal_revenue_service irs audited broome construction’s returns for the and taxable years in date the audit included a review of petitioner’s and returns on or about date the examining agent sent a proposed final examination_report to petitioner regarding his and returns petitioner filed a request for consideration with the irs office of appeals on or about date on date petitioner signed a form_872 consent to extend the time to all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated and all rule references are to the tax_court rules_of_practice and procedure assess tax which extended the period to assess tax for until date appeals officer penny young ms young received the case on date ms young worked on the case for years and experienced some delay in processing the appeal one delay resulted from a tropical storm in the area ms young had to travel from new orleans louisiana to mobile alabama to meet with petitioner and his representatives regarding the determinations therefore the meetings occurred roughly every few months on at least one occasion petitioner’s representatives’ failure to attend the meeting resulted in rescheduling the longest delay resulted from waiting for records to be sent from petitioner and his representatives to ms young so she could process petitioner’s appeal as a result of the delays ms young requested three more form sec_872 while processing petitioner’s appeal petitioner signed his second form_872 on date extending the period to assess tax for until date petitioner’s representative signed the third form_872 on date extending the period to assess tax for and until date petitioner signed the fourth and final form_872 on date extending the period to assess tax for and until date ms young mailed the last form_872 to petitioner before date but did not receive the signed form_872 back until january of in date petitioner and respondent reached a tentative settlement agreement for which settlement documents were prepared petitioner signed a form 870-ad offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment with respect to his personal income_tax_liability determination for taxable years and on date ms young received the signed form 870-ad on date respondent’s review of the form 870-ad concluded in date and respondent officially closed petitioner’s case respondent assessed the deficiencies for and on date on date respondent credited overpayments from and to petitioner’s balance for and resulting from the assessment of deficiencies thereafter petitioner’s outstanding balance was zero on date petitioner filed a form_843 claim_for_refund and request for abatement for his taxable years and respondent did not act on this request for abatement of interest petitioner filed another form_843 on date in june of respondent assigned irs examiner patricia wood ms wood to review the request petitioner filed on date ms wood reviewed petitioner’s date request for abatement of interest and respondent issued an irs letter do tentatively denying the date request on date petitioner failed to respond to the irs letter do and respondent issued a final_determination letter on date i sec_6404 opinion pursuant to sec_6404 the commissioner may abate the assessment of interest in two situations when a deficiency is attributable to an error or delay by an officer_or_employee of the irs in performing a ministerial_act or when interest is assessed on any payment of certain taxes including income_tax to the extent that an error or delay in such payment is attributable to an officer_or_employee of the irs being erroneous or dilatory in performing a ministerial_act an error or delay by an officer_or_employee of the irs shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the irs ha sec_2 in sec_6404 was amended by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 to permit the commissioner to abate the assessment of interest attributable to irs errors or delays in performing both managerial and ministerial acts the amendment applies to interest accruing with respect to deficiencies for taxable years beginning after date and therefore does not apply to the matter before us contacted the taxpayer in writing with respect to such deficiency or payment id a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2t b temporary proced admin regs fed reg date a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act id even where errors or delays are present the commissioner’s decision to abate interest remains discretionary see sec_6404 mekulsia v commissioner tcmemo_2003_138 affd 389_f3d_601 6th cir when congress enacted sec_6404 it did not intend the provision to be used routinely to avoid payment of interest rather congress intended abatement of interest to be used only where failure to do so would be widely perceived as grossly unfair h rept pincite final regulations under sec_6404 were issued on date and contain the same definition of a ministerial_act as do the temporary regulations see sec_301_6404-2 proced admin regs the final regulations generally apply to interest accruing on deficiencies or payments of tax described in sec_6212 for taxable years beginning after date and do not apply to the years at issue in this case see sec_301 d proced admin regs 1986_3_cb_1 s rept pincite 1986_3_cb_1 ii standard of review and burden_of_proof when reviewing the commissioner’s determination not to abate interest we apply an abuse_of_discretion standard see sec_6404 camerato v commissioner tcmemo_2002_28 the taxpayer bears the burden_of_proof with respect to establishing an abuse_of_discretion see rule a in order to prevail the taxpayer must establish that in not abating interest the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 113_tc_145 112_tc_19 iii analysis petitioner contends that respondent’s treatment of him during the audit and appeals process was unfair and harsh and has resulted in the accrual of interest that should be abated petitioner’s general allegations of unfair treatment by the irs do not establish a ministerial error by respondent such that interest accrued on petitioner’s deficiencies should be abated during the trial petitioner’s testimony strayed repeatedly from ministerial error to the underlying tax_liability which petitioner himself accepted by signing the settlement documents petitioner alleged that respondent failed to inform him that he was not required to sign the form sec_872 ms young testified that she explained to petitioner and his representatives the option of either signing the form sec_872 or having a notice_of_deficiency issued regardless all form sec_872 were sent to petitioner before the effective date of sec_6501 which provides the secretary shall notify the taxpayer of the taxpayer’s right to refuse to extend the period of limitations or to limit such extension to particular issues or to a particular period of time on each occasion when the taxpayer is requested to provide such consent congress enacted sec_6501 in and it is effective for requests for consent to extend the period to assess tax made after date internal_revenue_service restructuring and reform act of publaw_105_206 sec b c 112_stat_764 thus sec_6501 is inapplicable to the form sec_872 petitioner signed because respondent’s requests that petitioner sign them were all made prior to date petitioner has not established an error or delay by respondent in performing a ministerial_act within the meaning of sec_6404 that would require abatement of interest we conclude that respondent’s determination not to abate interest was not arbitrary capricious or without sound basis in fact or law in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
